       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 1 of 52




 1 CHRISTOPHER D. SULLIVAN (State Bar No. 148083)
   DIAMOND McCARTHY LLP
 2 150 California Street, Suite 2200
   San Francisco, CA 94111
 3 Phone: (415) 692-5200
   Fax: (415) 263-9200
 4 Email: csullivan@diamondmccarthy.com

 5
   SAMUEL BONDEROFF (Pro Hac Vice)
 6 ZAMANSKY LLC
   50 Broadway, 32nd Floor
 7 New York, NY 10004
   Phone: (212) 742-1414
 8 Fax: (212) 742-1177
   Email: samuel@zamansky.com
 9
     Attorneys for Jean E. Henry
10
                              UNITED STATES DISTRICT COURT
11
                           NORTHERN DISTRICT OF CALIFORNIA
12
                                   SAN FRANCISCO DIVISION
13
   JEAN E. HENRY, individually and            Case No. 3:19-cv-2869-CRB
14 derivatively on behalf of MCKESSON

15 CORPORATION,
                  Plaintiff,
16         vs.                                SECOND AMENDED VERIFIED
                                              SHAREHOLDER DERVIATIVE
17 BRIAN J. TYLER, JAMES BEER, EDWARD         COMPLAINT
   A. MUELLER, N. ANTHONY COLES, M.
18 CHRISTINE JACOBS, DONALD R.
   KNAUSS, MARIE L. KNOWLES, SUSAN R.
19 SALKA, JOHN H. HAMMERGREN,
   WAYNE A. BUDD, ANDY D. BRYANT,
20 ALTON F. IRBY, III, and DAVID M.
   LAWRENCE,
21
               Defendants,                    JURY TRIAL DEMANDED
22
   MCKESSON CORPORATION, a Delaware
23 Corporation

24
                  Nominal Defendant
25

26

27

28
                                          1
                               SECOND AMENDED COMPLAINT
         Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 2 of 52




 1          1.    Plaintiff Jean E. Henry (“Henry” or “Plaintiff”), by and through her
 2 undersigned counsel, submits this Verified Stockholder Derivative Complaint for breach

 3 of fiduciary duty and waste of corporate assets against certain of the officers and directors

 4 of McKesson Corporation. (“McKesson” or the “Company”). Plaintiff alleges the

 5 following on information and belief, except as to the allegations specifically pertaining to

 6 Plaintiff, which are based on personal knowledge. This Complaint is also based on the

 7 investigation of Plaintiff’s counsel, which included a review of, among other things, the

 8 books and records provided by McKesson pursuant to Delaware General Corporation Law
 9 Code § 220 and Delaware Common Law, public filings with the U.S. Securities and

10 Exchange Commission (“SEC”), news reports, press releases, and other public sources.

11 Plaintiff also relies on, inter alia, (i) the results of a two-year investigation by the U.S.

12 Department of Justice (“DOJ”) into price-fixing in the pharmaceutical industry; (ii) the

13 investigation and consolidated action brought by forty-seven state attorneys general

14 (“AGs”), together with the District of Columbia and Puerto Rico, alleging antitrust

15 conspiracies regarding generic drug pricing, In re Generic Pharms. Pricing Antitrust Litig.,

16 No. 17-3786 (E.D. Pa. Jun. 18, 2018) (ECF No. 15) (“AG Complaint”); (iii) the complaint

17 filed by forty-four states against twenty generic drug manufacturers alleging price fixing

18 in the generic drug market on May 10, 2019, State of Connecticut, et al. v. Teva Pharm.

19 USA, Inc., et al. (the “State Complaint”); (iv) the consolidated securities fraud class action

20 pending in federal district court for the Northern District of California, Evanston Police

21 Pension Fund, et al, v. McKesson Corp., et al., 3:18-cv-06525-CRB (N.D. Cal. April 9,

22 2019) (the “Securities Fraud Class Action Complaint”), along with subsequent filings and

23 orders in that case; and (v) a separate second amended antitrust class action against

24 McKesson and several of the same manufacturing companies named in the AG Complaint

25 in the Eastern District of Pennsylvania, which was dismissed with permission to seek leave

26 to amend, In Re: Generic Pharmaceuticals Pricing Antitrust Litig., MDL 2724, Civ. No.

27 2:18-cv-04137-CMR (E.D. Pa. April 1, 2019) (the “Antitrust Complaint”).

28 ///
                                            2
                                 SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 3 of 52




 1    I.   SUMMARY OF THE ACTION
 2         2.     This action arises out of a generic drug price-fixing and market allocation
 3 conspiracy that one state assistant attorney general described as “most likely the largest

 4 cartel in the history of the United States.”

 5         3.     As the AG Complaint details, McKesson has been implicated in this
 6 conspiracy. It has been revealed in private text messages that McKesson was “strategically

 7 aligned” with a company called Heritage Pharmaceuticals Inc. (“Heritage”). McKesson’s

 8 “strategically aligned” partner Heritage is one of the primary defendants in the AG
 9 Complaint that was filed in June 2018, where Heritage stands accused of illegal generic

10 drug price-fixing. Two executives of Heritage were also criminally charged by the DOJ in

11 a federal action that was filed in December of 2016. These executives who were

12 “strategically aligned” with McKesson have pleaded guilty.

13         4.     Indeed, the state AGs specifically implicated McKesson and other
14 wholesalers in an October 31, 2017 press release, stating in relevant part: “[T]he states’

15 investigation involves allegations of conspiracy and collusion within the entirety of the

16 generic drug industry, and wholesalers, distributors and other customers are certainly

17 players within the industry.”

18         5.     As Connecticut Assistant AG Michael E. Cole stated, “Rather than the
19 wholesalers being the gatekeeper, it was the fox guarding the hen house” during this

20 conspiracy.

21         6.     The Antitrust Complaint that was filed by the state AGs makes reference to
22 an entity called “Wholersaler A,” which allegedly worked with Heritage in connection with

23 its Doxy DR scheme. Upon information and belief, and based on the description of

24 Wholesaler A’s involvement with Heritage and Doxy DR, it appears that “Wholesaler A”

25 is McKesson.

26         7.     In addition to McKesson itself, a McKesson subsidiary and generic drug
27 manufacturer called NorthStar Rx (“NorthStar”) further participated in this wide-ranging

28 price-fixing conspiracy that has been the subject of Congressional and criminal
                                            3
                                 SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 4 of 52




 1 investigation. One investigation conducted by the Pension Trust Fund for Operating

 2 Engineers has shown that NorthStar engaged in a “suspicious pricing pattern” that included

 3 (1) “massive lockstep price hikes” on the drugs leuflunomide and baclofen; and (2) setting

 4 the prices of the drugs amitriptyline, enalapril, digoxin, and fluocinodine at “inflated

 5 collusive levels” that were “set by its co-conspirators.” Indeed, this investigation

 6 purportedly shows that “at least 84 drugs sold by McKesson and/or NorthStar . . . bear

 7 the telltale ‘markers’ of price-fixing.”

 8          8.     Throughout the course of these illegal conspiracies, Defendants artificially
 9 inflated McKesson’s share price, and then engaged in a massive insider trading binge,

10 selling hundreds of millions of dollars’ worth of company stock at artificially inflated

11 prices in violation of their fiduciary duties. Indeed, Defendant Hammergren—the CEO and

12 Chair of McKesson’s board of directors—personally sold $287 million worth of

13 McKesson common stock at artificially inflated prices. Defendants Hammergren, Budd,

14 Irby, Jacobs, and Knowles (the “Insider Trading Defendants”) each sold substantial

15 amounts of McKesson stock while in possession of material non-public information.

16          9.     Although McKesson has not been individually charged by government
17 entities for antitrust violations, McKesson’s 10-K statement for the fiscal year ending on

18 March 31, 2019 warns investors that “we and certain of our subsidiaries may become

19 involved in various legal and regulatory proceedings involving . . . antitrust . . . and other

20 various claims.” In addition to facing private litigation, McKesson notes that “[s]ome states

21 and other governmental entities have indicated that they are considering filing similar

22 suits.” According to the AG Complaint, “[t]his overarching agreement is widespread across

23 the generic drug industry and is broader than the Defendants named in this Complaint.”

24 Indeed, the Attorneys General have stated that they anticipate filing additional complaints

25 and that “the current litigation is just the tip of the iceberg.”

26          10.    There has also been private litigation that focuses Defendant’s business. For
27 instance, on March 29, 2019, the Southern District of New York upheld a securities fraud

28 complaint against drug manufacturer Mylan N.V., relating to certain misstatements
                                             4
                                  SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 5 of 52




 1 regarding the generic drug doxycycline hyclate delayed release (“Doxy DR”). See In re

 2 Mylan N.V. Sec. Litig., 379 F. Supp. 3d 198 (S.D.N.Y. 2019). This is the same drug for

 3 which McKesson allegedly assisted Heritage to maintain elevated pricing. In other words,

 4 at least one federal court has already found that there are plausible allegations that there

 5 was an antitrust conspiracy whereby McKesson played an important role.

 6         11.    Through this action, Plaintiff, an investor in McKesson, seeks to hold
 7 McKesson’s board of directors and certain of its officers accountable for affirmatively

 8 concealing the truth behind a sudden and temporary increase—and subsequently harmful
 9 decrease—in McKesson’s financial performance, and for failing to protect McKesson from

10 becoming involved in an industry-wide, anticompetitive price-fixing conspiracy.

11         12.    McKesson’s board of directors breached their fiduciary duties by ignoring
12 unmistakable red flags that should have caused the board to take immediate action to

13 protect the Company from its involvement in illegal and anticompetitive activity.

14         13.    As a direct result of Defendants’ breach of their fiduciary duties, McKesson’s
15 stock price artificially increased during the period of illegal and collusive price-fixing in

16 the pharmaceutical industry. When the price-fixing scheme ended as the result of intense

17 government scrutiny, McKesson’s artificially inflated stock price collapsed by 42%,

18 damaging McKesson and its investors, and wiping out approximately $4.5 billion in

19 market capitalization. Defendants Hammergren and Beer sought to conceal the price-

20 fixing scheme by making false and misleading public comments attributing the price

21 increases to “supply disruptions” that were purportedly driving up generic drug pricing.

22 Defendants knew, or should have known, that these statements were false and misleading

23 when they were made.

24         14.    Demand is excused in this action because Defendants utterly failed in their
25 oversight duties, despite numerous red flags that should have alerted the board of directors

26 to take action.

27

28
                                           5
                                SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 6 of 52




 1   II.   JURISDICTION AND VENUE
 2         15.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §
 3 1332 because there is a diversity of citizenship and the amount in controversy exceeds

 4 $75,000. The Court has personal jurisdiction over Defendants pursuant to 18 U.S.C. §

 5 1965. This Court has supplemental jurisdiction over the state law claim pursuant to 28

 6 U.S.C. § 1367.

 7         16.     Venue is proper in this District under 28 U.S.C. § 1391(b) because McKesson
 8 maintained a principal place of business in San Francisco County, California, and a
 9 substantial part of the events or omissions giving rise to the claims alleged herein occurred

10 in San Francisco County, California. Because a significant amount of the harm, as well as

11 important evidence, is located within this jurisdiction, this is the best venue for this action.

12 Each defendant has sufficient contacts with this jurisdiction that venue in this jurisdiction

13 is appropriate. Moreover, venue is proper because, upon information and belief, some of

14 the defendants reside in San Francisco County.

15         17.     This case was initially filed in San Francisco County Superior Court, State
16 of California, on May 21, 2019, under the caption Jean E. Henry, individually and

17 derivatively on behalf of McKesson Corporation v. Brian J. Tyler et al., Case No. CGC-

18 19-576119. On May 23, 2019, Defendants filed a Notice of Removal of Action Under 28

19 U.S.C. Sections 1332, 1441, and 1446, whereby Defendants stated that they “consent to

20 the removal of this action to federal court.”

21 III.    INTRADISTRICT ASSIGNMENT
22         18.     This action is properly assigned to the San Francisco Division of this District
23 pursuant to N.D. Cal. L.R. 3-2, because a substantial part of the events or omissions giving

24 rise to Plaintiff’s claims arose in the counties served by the San Francisco Division.

25 IV.     THE PARTIES
26         19.     Plaintiff is the beneficial owner of McKesson stock and has held the stock
27 continuously throughout all times relevant to this action, as detailed in the attached

28 Verification.
                                            6
                                 SECOND AMENDED COMPLAINT
          Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 7 of 52




 1            20.    Defendant McKesson is a Delaware corporation, which until April 1, 2019
 2 when it re-located to Las Colinas, Texas, had its principal executive offices at One Post

 3 Street, San Francisco, California 94104. According to its form 10-K, filed with the SEC on

 4 May 24, 2018, McKesson was the sixth largest United States corporation and the largest

 5 pharmaceutical distributor in the United States, with more than 40,000 customers.

 6            21.    McKesson operates through two segments: McKesson Distribution Solutions
 7 (“Distribution       Solutions”)    and   McKesson     Technology     Solutions   (“Technology
 8 Solutions”). Distributions Solutions, which is most relevant to this Complaint, accounted
 9 for 99% of McKesson’s revenue for the 2018 fiscal year, as stated in McKesson’s 2018

10 financial results. The Distribution Solutions segment distributes branded and generic

11 pharmaceutical drugs and other healthcare-related products nationally and internationally

12 and provides practice management, technology, clinical support, and business solutions to

13 community-based oncology and other specialty practices. Technology Solutions provides

14 clinical, financial, and supply chain management solutions to healthcare organizations.

15            22.    Since 2002, McKesson has also wholly owned NorthStar, a private label
16 generic drug manufacturer.

17            23.    Defendant John H. Hammergren (“Hammergren”) was the President and
18 Chief Executive Officer (“CEO”) of McKesson from 2001 to 2019, and was Chairman of

19 McKesson’s board of directors at times relevant to this action. Defendant Hammergren has

20 exercised substantial control and influence over McKesson at all times relevant to this

21 action, up until his recent departure. At the time of his recent departure from McKesson,

22 Hammergren had earned the highest total CEO lifetime pay ever recorded, standing at an

23 astonishing $800.1 million over almost 20 years, according Equilar Institute, which

24 provides data on executive compensation, board recruiting, and shareholder engagement. 1

25 Fittingly, McKesson ranks in the bottom 3% of companies in the Russell 3000 index with

26 respect to “pay-for-performance” policies. Defendant Brian J. Tyler (“Tyler”) is the current

27
     1
28       https://www.equilar.com/blogs/418-equilar-ceo-tracker-2019-q1.html
                                                 7
                                      SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 8 of 52




 1 President and CEO of McKesson and a member of McKesson’s board of directors. Tyler

 2 has been at McKesson since 1997. From 2015 to 2018, Tyler served as President of

 3 McKesson’s North American Pharmaceutical Distribution and Services division

 4 (“NAPDS”). In that position, Tyler “had overall leadership responsibility for McKesson’s

 5 pharmaceutical distribution and related businesses in North America, including McKesson

 6 U.S. Pharmaceutical, McKesson Canada, McKesson Specialty Health and McKesson

 7 Pharmacy Systems & Automation[,]” according to his biography on McKesson’s website.

 8 In 2018, Tyler was promoted to Chief Operating Officer (“COO”) of McKesson for a short
 9 period before being promoted to CEO in 2019.

10        24.    Defendant James Beer (“Beer”) was the Vice President and Chief Financial
11 Officer (“CFO”) of McKesson from 2013 to 2018, and a member of McKesson’s Executive

12 Committee.

13        25.    Defendant Edward A. Mueller (“Mueller”) is the Independent Chair of
14 McKesson’s board of directors, where he has served since 2008. Mueller is also a member

15 of the Compensation Committee and the Governance Committee. Prior to joining

16 McKesson, Mueller was the former CEO of Qwest Communications.

17        26.    Defendant N. Anthony Coles (“Coles”) has been a director of McKesson
18 since April 2014. Coles is chair of the Compensation Committee and a member of the

19 Finance Committee. Currently, Coles also serves as the CEO of Yumanity Therapeutics, a

20 company that develops treatments for neurodegenerative disorders. Prior to his time at

21 McKesson and Yumanity Therapeutics, Coles was the former CEO of Onyx

22 Pharmaceuticals.

23        27.    Defendant M. Christine Jacobs (“Jacobs”) has been a director of McKesson
24 since January 1999. Jacobs is a member of the Audit Committee, the Compliance

25 Committee, and the Governance Committee. Jacobs is the former CEO of Theragenics

26 Corp., a manufacturer of medical devices serving the cancer treatment and surgical

27 markets.

28
                                          8
                               SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 9 of 52




 1         28.   Defendant Donald R. Knauss (“Knauss”) has been a director of McKesson
 2 since October 2014. Knauss is chair of the Finance Committee and a member of the Audit

 3 Committee. Knauss is also the former CEO of Clorox Corp, a manufacturer and marketer

 4 of consumer and professional products including such brands as Burt’s Bees, Formula 409,

 5 Glad, Hidden Valley, Liquid-Plumr, and Pine-Sol, among others.

 6         29.   Defendant Marie L. Knowles (“Knowles”) has been a director of McKesson
 7 since 2002. Knowles is chair of the Audit Committee and a member of both the Compliance

 8 Committee and the Finance Committee. Knowles is also the former CFO of Atlantic
 9 Richfield Company, an oil company.

10         30.   Defendant Susan R. Salka (“Salka”) has been a director of McKesson since
11 October 2014. Salka is chair of the Governance Committee and a member of the

12 Compensation Committee, and a former member of the Audit Committee. Salka is also the

13 CEO and President of AMN Healthcare Services, a healthcare staffing company.

14         31.   Defendant Wayne A. Budd (“Budd”) served as a director of McKesson from
15 2003 until 2017. During his time at McKesson, Budd was a member of McKesson’s

16 Corporate Governance Committee from 2004 until 2017 and a member of the Audit

17 Committee from at least 2009 to 2017. Budd currently works as Senior Counsel at Goodwin

18 Proctor.

19         32.   Defendant Andy D. Bryant (“Bryant”) served as a director of McKesson
20 from 2008 until 2018. Bryant was a member of the Audit Committee from at least 2009 to

21 2014, the Finance Committee from at least 2009 to 2016, and the Compensation Committee

22 in 2015 and 2016. Bryant is also the former CFO of Intel, an American multinational

23 technology company and the world’s second largest producer of semiconductor chips.

24         33.   Defendant Alton F. Irby III (“Irby”) served as a director of McKesson from
25 1999 to 2016. During his time at McKesson, Irby was a member of the Audit,

26 Compensation, and Finance Committees. Irby is also the founding partner of London Bay

27 Capital LLC, a private equity firm, and Tricorn Partners LLP, a privately held investment

28 bank.
                                          9
                               SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 10 of 52




 1          34.   Defendant David M. Lawrence, MD, MPH (“Lawrence”) served as a director
 2 of McKesson from 2004 until 2016. During his time at McKesson, Lawrence was a

 3 member of the Compensation and Finance Committees. Lawrence is also a Member of the

 4 Advisory Board at Medial EarlySign Ltd., a company using artificial intelligence to

 5 develop new personalized care management opportunities, and advisor to Physic Ventures,

 6 LLC, an institutional venture capital firm; Artiman Management LLC, an early state

 7 venture capital fund; and Ivivi Health Sciences, LLC, a company developing portable

 8 electrotherapy devices for post-operative care.
 9          35.   All of the defendants in this action are collectively referred to as the
10 “Defendants.”

11          36.   As board members, the Defendants are lavishly compensated. According to
12 a recent proxy statement from McKesson, each Board member receives approximately

13 $300,000 in stock awards and cash in total compensation for each year they serve on the

14 Board.

15   V.     BOOKS AND RECORDS DEMAND
16          37.   On or about December 21, 2018, counsel for Plaintiff served a verified
17 demand on McKesson for production of its relevant “books and records” pursuant to

18 Delaware General Corporation Law Code §220 and Delaware Common Law (the

19 “Demand”).

20          38.   McKesson produced a limited and heavily redacted set of records on April 1,
21 2019, and April 10, 2019, subject to a confidentiality agreement between the parties.

22          39.   McKesson’s production, though heavily redacted and short of what was
23 called for, nevertheless was sufficient to corroborate the overwhelming evidence detailed

24 in the AG Complaint, showing a conspiracy to fix the prices of certain generic drugs. The

25 production further confirmed that the Defendants had knowledge of and involvement in

26 the wrongdoing alleged in this Complaint.

27          40.   The Defendants’ knowledge of and involvement in the wrongdoing alleged
28 herein excuses Plaintiff from making a demand on them before commencing this action
                                           10
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 11 of 52




 1 because it would be futile for her to do so. The particular allegations supporting this

 2 determination are set forth below.

 3 VI.     SUBSTANTIVE ALLEGATIONS
 4               A. McKesson and the Generic Drug Business
 5         41.     Generic pharmaceuticals—as opposed to brand-name drugs—make up 89%
 6 of all prescriptions filled in the United States. Generic drugs serve an important role in the

 7 healthcare system because they are available at a much lower cost than brand-name

 8 products, which benefit from a monopoly in the marketplace until the patents for such
 9 products expire. Historically, generic drugs were considered the “white knight of American

10 health care” because they were among the few consistently affordable components of the

11 healthcare market. In the past six years, however, prices for dozens of generic drugs have

12 abruptly risen. For example, the price of the generic asthma drug mannitol rose by over

13 2,000% between 2011 and 2015.

14         42.     The three largest pharmaceutical drug wholesalers—McKesson, Cardinal
15 Health, and AmerisourceBergen—have dominated a relatively stable wholesale market for

16 over a decade. These three wholesalers together control over 85% of the drug market in the

17 United States and accounted for $511 billion in 2018 sales. This market is truly massive.

18         43.     As   a   wholesaler,   McKesson     purchases    prescription   drugs    from
19 manufacturers and sells them to independent pharmacies, healthcare providers, and

20 national retail chains. Essentially, McKesson acts as a middle-man, or as a conduit for the

21 manufacturers of generic drugs (like the defendants named in the AG Complaint) to reach

22 retailers and, ultimately, the general public.

23         44.     Generic drugs are “commodity products,” meaning that McKesson can
24 purchase its inventory from a number of competing manufacturers, which, in theory, should

25 drive price competition. Moreover, as generic drug manufacturers compete for market

26 share, prices should decrease, not increase. This system has worked relatively well since

27 1984 when Congress passed the Hatch-Waxman Act, which established several practices

28 intended to facilitate the marketing of generic pharmaceuticals.
                                            11
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 12 of 52




 1         45.     Beginning in approximately 2013, however, several stakeholders on the retail
 2 side of the pharmaceutical industry began to notice a rapid escalation in the price of generic

 3 drugs, some of which had been sold generically for years at consistent pricing.

 4         46.     Between July 2013 and July 2014 alone, nearly 10% of generic drugs more
 5 than doubled in price, according to data from the U.S. Centers for Medicare and Medicaid

 6 Services. During the same time period, the price of more than 1,200 generic drugs

 7 increased by an average of 448%.

 8         47.     In January 2014, in response to this dramatic surge in generic drug pricing,
 9 the National Community Pharmacists Association (“NCPA”), an organization representing

10 over 22,000 independent pharmacies, wrote a letter to Congress seeking an oversight

11 hearing into the issue. The NCPA told Congress that during the second six months 2013,

12 77% of its members reported 26 or more instances of a “dramatic and unprecedented”

13 increase in generic drug prices.

14         48.     Several factors make the pricing of generic drugs susceptible to collusion.
15         49.     First, there is a high degree of industry concentration for most generic drugs.
16 In other words, there are relatively few companies involved in bidding on, and negotiating,

17 the prices for generic drugs.

18         50.     Second, significant capital, regulatory, and intellectual property barriers
19 prevent newcomers from entering the generic drug market, which naturally keeps

20 competition low.

21         51.     Third, there is an “inelastic demand” for generic drugs. In other words, the
22 demand for generic drugs, and for pharmaceuticals in general, does not necessarily go

23 down when the price increases. This is because the decision to purchase a particular drug

24 is often quite literally a life-or-death decision.

25         52.     Fourth,   generic   versions of drugs are         highly   standardized and
26 interchangeable. For a generic drug to be FDA approved, it must be therapeutically

27 equivalent to the branded version of the same drug. This means that one generic drug can

28
                                              12
                                   SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 13 of 52




 1 be substituted for another with the expectation that the substituted version will produce the

 2 same clinical effect, and will have the same safety profile.

 3         53.     Finally, generic drugs are susceptible to collusive behavior because
 4 manufacturers and wholesalers frequent the same conferences and trade shows and, as the

 5 AG Complaint alleges, have numerous opportunities to communicate about upcoming bids,

 6 markets, and other competitively sensitive information.

 7               B. The Generic Drug Price Fixing Scheme
 8         54.     The sharp and sudden rise in the price of generic drugs in 2013 and 2014 did
 9 not go unnoticed by government officials.

10         55.     In approximately July 2014, the Connecticut Attorney General’s office
11 served subpoenas on a pharmaceutical manufacturer named Lannett Company, Inc.

12 (“Lannett”). These subpoenas were issued pursuant to an investigation into whether

13 Lannett had engaged in activities that resulted in either fixing, maintaining, or controlling

14 prices of digoxin, or allocating and dividing customers or territories relating to the sale of

15 digoxin. Notably, Lannett had been an alleged co-conspirator in a scheme that implicates

16 McKesson’s subsidiary, NorthStar.

17         56.     Shortly after these subpoenas were served, on November 3, 2014, the DOJ
18 served Lannett with a grand jury subpoena relating to a federal investigation of the generic

19 pharmaceutical industry regarding possible violations of the Sherman Act.

20         57.     Neither of these investigations occurred in vacuum. By at least November
21 24, 2014, the New York Times had reported on both investigations, as well as on

22 Congressional hearings that were taking place concerning pharmaceutical pricing. The

23 initiation of these investigations by two separate government entities, and the press these

24 investigations received, should have been red flags to McKesson’s officers and board of

25 directors that the Company’s price-fixing and market allocation scheme could not continue,

26 and would certainly harm the Company and its shareholders.

27         58.     In December of 2016, the DOJ filed criminal charges against two former
28 executives of Heritage. The DOJ alleged that Heritage’s former CEO Jeffrey Glazer and
                                            13
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 14 of 52




 1 former president Jason Malek sought to collude with competing pharmaceutical

 2 manufacturers to allocate the market for the drug doxycycline hyclate from April 2013 to

 3 December 2015, and for the drug glyburide from April 2014 to December 2015, which

 4 effectively forced consumers to pay collusive and non-competitive prices. In January 2017,

 5 Glazer and Malek each pleaded guilty to a two-count price-fixing felony charge in

 6 Pennsylvania federal court. Both Glazer and Malek have signed cooperation agreements

 7 with the DOJ. Heritage has also initiated a racketeering suit against Glazer and Malek, and

 8 announced that it is cooperating with the DOJ's ongoing investigation.
 9          59.   Concurrently, the AGs of 47 states (and the District of Columbia and Puerto
10 Rico) conducted their own investigation into price-fixing in the generic drug marketplace,

11 which has led to a lawsuit against eighteen companies regarding the sale of fifteen generic

12 drugs.

13          60.   As detailed in painstaking detail in the AG Complaint and the State
14 Complaint, various participants in the generic drugs market engaged in a wide-ranging and

15 illegal conspiracy through which generic drug manufacturers communicated—either in

16 person, by telephone, or by text message—and agreed to collectively raise and/or maintain

17 prices for generic drugs.

18          61.   The State Complaint alleges that in January 2013, a defendant
19 pharmaceutical    company engaged in a six-minute conversation with another
20 pharmaceutical    company, and later that same day McKesson—seemingly in
21 coordination—arranged for a price adjustment on a certain drug. In April 2013, “[r]ather

22 than competitively bid” for business, another pharmaceutical company defendant

23 conspired in collusive arrangements that involved McKesson. Again in June 2013 and

24 November 2013, the defendants in that lawsuit engaged in collusive arrangements

25 regarding McKesson. Similarly, a former pricing executive working as a confidential

26 witness spoke with certain parties to the lawsuit, and came to a collusive arrangement in

27 July 2014 that involved divvying up business from McKesson and others. In May 2014 the

28 parties engaged in another collusive arrangement involving McKesson, and in August 2014
                                           14
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 15 of 52




 1 the parties again conspired in a “market allocation scheme” involving McKesson. This

 2 pattern of behavior was not mere coincidence.

 3         62.    The AG Complaint alleges that in approximately July 2013, senior
 4 executives at some of the largest pharmaceutical manufacturers agreed to cooperate with

 5 each other to divide the market so that each manufacturer received its “fair share,” as

 6 alleged in the AG Complaint. The objective of this conspiracy was to attain a state of

 7 equilibrium, where no competitors would be incentivized to compete for additional market

 8 share by eroding prices.
 9         63.    As the AG Complaint alleges, this conspiracy was based on so-called “rules
10 of the road,” whereby manufacturers agreed to “play[] nice in the sandbox.” Specifically,

11 the AG Complaint describes how generic drug manufacturers agreed not to lower prices to

12 gain market share in the face of their competitors’ price increases; rather, they allowed

13 each competitor to have a certain percentage of market share “based on the number of

14 competitors in the particular drug market, with a potential adjustment based on the timing

15 of their entry.” The AG Complaint alleges that these manufacturers actively monitored and

16 tracked each other’s “fair share” of generic drugs, and discussed market allocation with

17 each other with regard to specific drugs.

18         64.    When a competitor needed to obtain one or more customers to reach its fair
19 share, the competitor with more than its “fair share” would identify and “walk away” from

20 a customer by informing that customer of a significant price increase. The competitor

21 looking to increase its share would then submit an above-competitive bid at an amount

22 slightly less than the original competitor. The competitors then continued to divide up

23 customers until they reached an artificial equilibrium. According to the AG Complaint, the

24 participants in the alleged price-fixing scheme referred to this as a “stable” market. Once

25 the market was “stable,” the competitors agreed not to compete on price and, at times,

26 agreed to significantly raise prices in the absence of competition.

27         65.    In a rational, competitive market, prices are expected to decrease when a new
28 competitor enters the market. However, under the conspiracy alleged by the AGs, even
                                           15
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 16 of 52




 1 new competitors would be drawn into the price-fixing scheme. The AGs alleged that as

 2 long as the newcomer agreed to charge the fixed prices, existing competitors would agree

 3 to “walk away” from specific customers in order make room for the newcomer in the

 4 market and the market would reach a new artificial equilibrium. The new competitor's

 5 transition into the market was seamless; the new entrant obtained market share and

 6 immediately charged an above-competitive price.

 7          66.   Once market equilibrium was reached, the alleged conspirators maintained
 8 the status quo in several anti-competitive ways. For example, customers in one drug market
 9 might be traded for customers in another drug market in an effort to arrive at a more global

10 “fair share” outcome. Alternatively, competitors might allow price increases on one or

11 more generic drugs in exchange for similar concessions from other competitors on different

12 drugs.

13          67.   Under the alleged conspiracy, as long as everyone in the “sandbox” played
14 fair, and the manufacturers believed that they had their “fair share,” the larger

15 understanding dictated that they would not take advantage of a competitor's price increase

16 by bidding a lower price to take that business.

17          68.   The agreement among manufacturers to adhere to the rules regarding “fair
18 share” was critical in order to maintain high prices. The AGs allege that if even one

19 competitor refused to follow the “rules of the road,” it could lead to unwanted competition

20 and lower prices. In the relatively few instances where a competitor prioritized gaining

21 market share over the larger understanding of maintaining “fair share,” that competitor was

22 viewed as “irresponsible,” and was spoken to by competitors, according to the AG

23 Complaint.

24          69.   The AG’s allege that generic drug manufacturers routinely communicated
25 and shared information with each other about bids and pricing strategy. This included

26 forwarding bid packages received from a customer (e.g., a Request for Proposal (“RFP”))

27 to a competitor, either on their own initiative, at the request of a competitor, or by

28 contacting a competitor to request that the competitor share that information.
                                           16
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 17 of 52




 1         70.       Examples of this price fixing scheme are detailed in the AG Complaint. For
 2 instance, in December 2014 Teva Pharmaceuticals USA, Inc. (“Teva”) was approached by

 3 a customer on behalf of one of Teva’s competitors. This large retail customer indicated that

 4 Teva’s competitor was entering the market for a particular drug and was seeking to target

 5 specific customers. The AG’s allege that the customer specifically requested that Teva give

 6 up a specific large customer to the new entrant, and indicated that the new entrant—Teva’s

 7 competitor— “has promised to play nice in the sandbox.” After discussing the matter

 8 internally, the AGs allege, a Teva representative responded to the customer: “[t]ell [the
 9 competitor] we are playing nice in the sandbox and we will let them have [the targeted

10 customer.]”

11         71.       The AGs allege that this understanding was frequently followed even in the
12 absence of direct communication between the competitors, demonstrating the universal

13 understanding and code of conduct agreed to by the players in the generic drug market.

14 “Fair share” and “playing nice in the sandbox” became part of the industry lexicon and was

15 used not only in discussions with each other in order to reach agreement regarding

16 allocation of market share and pricing, but also with their customers, such as wholesalers

17 like McKesson.

18                C. McKesson’s Role in the Generic Drug Price Fixing Scheme
19         72.       As the largest United States distributor of generic drugs, McKesson has a
20 very close relationship with the drug manufacturers named in the AG complaint and

21 investigated by the DOJ, including Heritage, where two executives were charged and

22 pleaded guilty to a two-count felony charge, as alleged above in ¶60.

23         73.       As a middle-man between generic drug manufacturers and retailers,
24 McKesson’s role was to negotiate the list prices on behalf of its customers. It purchased

25 generic drugs from the manufacturers at list price and sold them to retailers at list price

26 plus markup. Separately, McKesson negotiated and extracted discounts from the

27 manufacturers as part of its service. Both the discounts and markups were based off of the

28 list prices.
                                             17
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 18 of 52




 1         74.     McKesson’s profitability was made possible by massive generic drug price
 2 hikes, and its wholesale business benefited from the price increases in three ways. First,

 3 and most simply, McKesson was able to sell its product at the inflated prices as set by the

 4 conspiring manufacturer. Second, McKesson generated revenues by marking up the list

 5 price of the drug; the higher the list price, the bigger the mark-up. Third, wholesalers like

 6 McKesson usually negotiate discounts from the manufacturer; McKesson collected higher

 7 discounts from the manufacturer based on the inflated list prices.

 8         75.     With inventory purchased before the price hike, McKesson received all three
 9 benefits because (i) it could sell the inventory that it had purchased prior to the price hike

10 at the higher fixed price, (ii) it received the benefit of the larger mark up on the higher fixed

11 price, and (iii) it received the increased discount from the manufacturer based on the higher

12 fixed price. Even if McKesson purchased the drug at the inflated price, McKesson still

13 benefited from higher markups and discounts. McKesson purchased generic drugs from

14 manufacturers at inflated prices and passed those prices through to the pharmacies while

15 taking an ever-larger “discount” for itself as prices rose.

16         76.     McKesson was not simply an innocent beneficiary of the price-fixing
17 conspiracy. As described in the AG Complaint, the collusion could not have succeeded

18 without the acquiescence or outright collusion of wholesalers like McKesson to the

19 scheme. According to the AG Complaint, “[t]his overarching agreement is widespread

20 across the generic drug industry and is broader than the Defendants named in this

21 Complaint.” Moreover, the AGs specifically implicated McKesson and other wholesalers

22 in an October 31, 2017 press release stating, in relevant part: “[T]he states’ investigation

23 involves allegations of conspiracy and collusion within the entirety of the generic drug

24 industry, and wholesalers, distributors and other customers are certainly players within the

25 industry.”

26         77.     As Connecticut Assistant AG Michael E. Cole described, “Rather than the
27 wholesalers being the gatekeeper, it was the fox guarding the hen house …. The wholesaler

28 should be the sentinel here.”
                                             18
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 19 of 52




 1         78.    Indeed, McKesson’s own 10-K statement for the fiscal year ending on March
 2 31, 2019 warns investors that “we and certain of our subsidiaries may become involved in

 3 various legal and regulatory proceedings involving . . . antitrust . . . and other various

 4 claims.” In addition to facing private litigation, McKesson notes that “[s]ome states and

 5 other governmental entities have indicated that they are considering filing similar suits.”

 6         79.    One of the main defendants in the AG Complaint is Heritage. Heritage had
 7 told at least one other manufacturer, Mayne Pharma Inc., that it should not bid on

 8 McKesson’s business because McKesson was “strategically aligned” with Heritage.
 9         80.    Heritage protected its close McKesson relationship by ceding substantial
10 market share to Defendant Mayne for the sale of Doxycycline Hyclate Delayed Release (a

11 tetracycline-class antimicrobial) only if the latter rescinded its pending, lower-priced bid

12 to McKesson, telling Mayne that it was “strategically aligned” with McKesson.

13         81.    Further, McKesson was an active participant and sponsor of the many annual
14 trade shows and conferences that facilitated the overarching anticompetitive conspiracy.

15 As detailed in the AG Complaint, anticompetitive agreements were discussed and

16 coordinated at frequent “industry dinners,” “girls nights out,” lunches, parties, and frequent

17 telephone calls, emails, and texts.

18         82.    Moreover, because McKesson purchased millions of dollars of generic drugs
19 each year, it is implausible that Defendants would not have been aware an overarching

20 price-fixing conspiracy that was simultaneously enriching the Company and diminishing

21 competitive bidding for its business.

22         83.    In addition to McKesson’s “strategic alignment” with alleged conspirator
23 Heritage, many of McKesson’s top officers have moved between top positions at

24 McKesson to top positions at drug manufacturing companies alleged in the AG Complaint

25 to be central players in the price-fixing conspiracy. These personnel exchanges facilitated

26 the conspiracy by providing McKesson and the manufacturing the means to cooperate with

27 one another through the personal relationships of former and current employees.

28
                                            19
                                 SECOND AMENDED COMPLAINT
     Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 20 of 52




 1        84.      The chart below illustrates the movement of officers between McKesson and
 2 drug manufacturing companies that have been named as defendants in the AG Complaint.

 3
        Employee              Current Position          Former Position
 4
        Terry Pierce          McKesson - Sr.            Mylan - Manager Government
 5
                              Director for              Pricing and Reporting, 2010-
 6
                              Government Pricing        2017
 7
                              and Reporting
 8
        Ed Langill            McKesson Canada –         Mylan – Senior Director for
 9
                              Vice President for        National Accounts, Director
10
                              National Accounts         Corporate Accounts 2012-2018
11
        VaiDehi Kannan        McKesson Canada -         Mylan – Finance Manager
12
                              Director of Finance for   2009-2010
13
                              Pharmaceutical
14
                              Solutions
15
        Christopher           McKesson – Director       Mylan – Director for Global
16
        Hilleary              for Physical and          Security 2008-2017
17
                              Electronic Security
18
                              Programs
19
        Adam Huang            Mylan – Director of       McKesson – Senior Manager
20
                              Financial Planning and    for Financial Planning and
21
                              Analysis 2014-2017        Analysis 2006-2014
22
        Preeti Churbock       Mylan – Director of       McKesson – Product Manager
23
                              Marketing for             2006-2017
24
                              Dermatology
25
        Heather Paton         Mylan – President of      McKesson - VP Marketing for
26
                              Sales                     Health Systems 1990 - 2003
27
        Armen Tekeriam        Teva – VP                 McKesson – Director/VP
28
                                           20
                                SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 21 of 52




 1       Employee               Current Position          Former Position
 2       Laurie Hughes          Teva – VP U.S. Patient    McKesson Senior VP – 1997-
 3                              Solutions                 1998
 4

 5          85.    According to allegations in the Securities Fraud Class Action Complaint, and
 6 the plaintiff’s investigation into the matter, McKesson also used its wholly-owned

 7 subsidiary, NorthStar, to drive margin expansion by engaging in collusive activities in the

 8 generic drug market.
 9          86.    NorthStar, a generic drug manufacturer that has been owned by McKesson
10 since 2002, was considered by McKesson an entity that would expand its allegedly thin

11 distribution margin by “go[ing] up the chain a little bit if you will, and captur[ing] some of

12 the manufacturing margin.”

13          87.    In addition to expanding McKesson’s profit margin, the Company stated that
14 “an important part” of the NorthStar strategy was to enable to the Company to reach

15 “further back in the supply chain to have really . . . more impact and leverage and control”

16 over generic products. Defendant Hammergren stated that NorthStar had enabled

17 McKesson to gain a “closer relationship with the [generic] manufacturers” and served as a

18 vehicle through which “all of McKesson” received reconnaissance on the generics market.

19 As McKesson’s CEO explained during the January 30, 2014 earnings call:

20
                  The visibility we get through Northstar enhances our view of the
21                opportunities that exist globally for us as well as some of the
                  challenges that may exist, whether its plant closures, limited
22                supply of raw materials, or other issues that may come along.
23                That Northstar experience helps inform all of McKesson from a
                  sourcing perspective in a very positive way.
24
            88.    Defendant Beer represented to investors that NorthStar operated in a
25
     competitive market, and that McKesson was cognizant of NorthStar’s role as a competitor
26
     to its manufacturing partners:
27
                  Beer on March 3, 2015 at the Cowen Health Care Conference:
28
                                            21
                                 SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 22 of 52




                  “Where Northstar has tended to develop is around the more
 1
                  mature molecules where you tend to have more players
 2                participating in that molecule. And, obviously, we are interested
                  in ways in which we can continue to grow the Northstar business,
 3                but we are also very cognizant of its relationship vis-a-vis the
 4                broader relationships that we have with our generic
                  manufacturing partner[s]. So I think it’s an important balancing
 5                act that we play there between our own internal efforts, if you
                  will, and the broader relationships with the general manufacturers
 6
                  where we are using their own names rather than our own.”
 7

 8                 Beer on September 16, 2015 at the Morgan Stanley Healthcare
                   Conference:
 9

10                 “[W]e need to be thoughtful about the balance between growing
                   that private label set of offerings and the relationships that we
11                 have with our various manufacturing partners. So there’s
                   always going to be a certain amount of balancing act there.
12
                   Traditionally, NorthStar has focused on the more mature
13                 molecules. We tend to have more competitors.”

14
            89.    In truth, NorthStar’s profitability and success were driven by collusive
15
     activities. As alleged in the Securities Fraud Class Action Complaint, at least six drugs sold
16
     by NorthStar have indicia of collusion: amitriptyline (used to treat chronic nerve pain and
17
     depression), baclofen (used to treat muscular sclerosis and spinal cord injuries), digoxin
18
     (used to treat heart failure and irregular heartbeat), enalapril (used to treat high blood
19
     pressure, diabetic kidney disease, and heart failure), fluocinonide (used to treat eczema and
20
     other skin disorders), and leflunomide (used to treat rheumatoid arthritis).
21
            90.    NorthStar    implemented     extraordinary    coordinated    price   hikes   on
22
     leflunomide and baclofen without any meaningful effect on its market share and entered
23
     the market following massive collusive price increases and gained market share on
24
     amitriptyline, digoxin, enalapril, and fluocinonide without impacting prices. The market
25
     participants did not undercut each other’s prices to gain market share, as would be expected
26
     in a properly competitive market involving commodity-like products.
27

28
                                             22
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 23 of 52




 1         91.    More specifically, the AG Complaint and the Securities Fraud Class Action
 2 Complaint allege how NorthStar raised the price of leflunomide through collusive price

 3 hikes. First, the AG Complaint alleges that Heritage and Apotex Corp. colluded to increase

 4 the price of leflunomide during the spring of 2014. According to the AG Complaint, during

 5 a teleconference on April 22, 2014, a Heritage executive stated that leflunomide was one

 6 of the generic drugs slated for a “big price increase.” By May 2014, Heritage and Apotex

 7 Corp. reached an agreement “to avoid competition and increase prices on Leflunomide.”

 8 Apotex took a price increase in May 2014, and Heritage took an increase in July 2014.
 9         92.    A second dramatic price increase on leflunomide occurred in 2015; but this
10 time the increase involved NorthStar, Heritage, and Apotex. By the end of July 2015,

11 NorthStar implemented a 372% price increase and took the drug from $1.11 per unit to

12 close to $5.20 per unit. Heritage and Apotex followed shortly and raised prices to a similar

13 $5.20 per unit.

14         93.    From a purely competitive point of view, NorthStar’s price increase on
15 leflunomide only makes sense within the context of the price-fixing conspiracy. Heritage

16 and Apotex were much bigger players in the market for leflunomide. Apotex could have

17 taken NorthStar’s market by lowering its price. Heritage, on the other hand, was less likely

18 to interfere in NorthStar’s market because Heritage was allegedly “strategically aligned”

19 with McKesson. Without anticompetitive collusion, NorthStar should not have been able

20 to raise the price of leflunomide so dramatically and with other major manufacturers

21 quickly following NorthStar’s lead.

22         94.    All of the major players involved in the leflunomide business (including
23 Defendant Hammergren) attended the annual Business and Leadership Conference

24 sponsored by the Healthcare Distribution Alliance in San Antonio, Texas from June 7,

25 2015 to June 10, 2015, providing an opportunity for McKesson, Heritage, and Apotex to

26 collude on the market allocation and price of leflunomide.

27         95.    As with leflunomide, the AG Complaint names many of NorthStar’s
28 competitors for other drugs as defendants in the AG Complaint. Among NorthStar’s
                                           23
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 24 of 52




 1 competitors were: (1) Teva for baclofen, enalapril and fluocinonide; (2) Par

 2 Pharmaceutical Companies, Inc. for baclofen; (3) Mylan for amitriptyline; (4) Sandoz, Inc.

 3 for amitriptyline; (5) Lannett for digoxin; and (6) Sun Pharmaceutical Industries, Inc. for

 4 enalapril and fluocinonide.

 5         96.      According to an investigation conducted by the Pension Trust Fund for
 6 Operating Engineers, NorthStar entered the market for amitriptyline in April 2015, for

 7 enalapril in October 2015, for digoxin in November 2016, and for fluocinonide in January

 8 2017, at “collusive price levels set by its co-conspirators after massive price increases of
 9 268%, 106%, 593%, and 395%, respectively.” These dramatic price increases were very

10 closely correlated, such that there is “a less than 1% likelihood that the moves were made

11 by chance.”

12         97.      As a direct result of McKesson’s involvement in the price-fixing and market
13 allocation conspiracy, McKesson’s profits temporarily soared:

14

15

16

17

18

19

20

21

22               D. The Defendants Were Either Aware of, or Should Have Been Aware of,
23                  the Underlying Misconduct.
24         98.      Defendants, as officers and directors of McKesson, were either aware of the
25 underlying misconduct, or were reckless in not knowing of the underlying misconduct,

26 regarding the anti-competitive conduct in the generics market that was central to

27 McKesson’s business.

28
                                            24
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 25 of 52




 1         99.     McKesson bragged to shareholders in its 2014 10-K filing (i.e., when the
 2 illegal anti-competitive conduct was underway) that “we benefit when the manufacturers

 3 increase their prices.” This 10-K statement was signed and certified by Hammergren and

 4 Beer.

 5         100.    The AG Complaint revealed that, in a series of text messages from April
 6 2014, a salesperson from Heritage—the company whose former executives were

 7 criminally charged by the DOJ in December 2016—had commented that McKesson was

 8 “strategically aligned” with Heritage at the same time that Heritage was engaged in its
 9 illegal conspiracy. Achieving such a “strategic alliance” would necessarily require input

10 from high-level officials at McKesson, including Defendants.

11         101.    Defendants publicly represented that they kept a close watch over the generic
12 drugs market where this illegal collusion occurred, and publicly noted that they had a “huge

13 data analytics machine within McKesson where we provide data and analytics to products,

14 market share, customer bases that is extremely valuable to the manufacturer.”

15         102.    On October 24, 2013, Defendant Hammergren bragged to investors that
16 McKesson’s leadership had “been able to look carefully at the generic purchasing patterns

17 . . . on a country-by-country basis” to quantify “[w]hat goes through distribution, what’s

18 controlled spend, what goes through retail, etc.” He further elaborated that McKesson had

19 the capabilities of “really getting inside the business model, and that’s the magic on how

20 we’ve been able to continue to grow our program as evidence in the results this quarter.”

21         103.    On June 11, 2014, Defendant Beer bragged that McKesson had been “tapping
22 into the sourcing knowledge that we have put as a centerpiece of our business strategy.

23 And by that, I mean our knowledge of the specific manufacturers, the specific markets for

24 those drugs.”

25         104.    On June 25, 2014, Defendant Beer told investors that McKesson had
26 “obviously analyzed all of the information” regarding various issues relating to the market

27 for generic drugs, had “extensively analyzed” certain issues, and would “continue to

28 monitor” the market on an ongoing basis.
                                            25
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 26 of 52




 1         105.   On June 29, 2016, Defendant Hammergren stated that “we are extremely
 2 intimate globally to these manufacturers, we understand what they are doing around the

 3 world on a real-time basis.”

 4         106.   On November 8, 2016 Defendant Hammergren further explained that,
 5 McKesson had the ability “to look at generic manufacturers across the globe” with an

 6 “opportunity to see how price is behaving in various markets, from a generic perspective.”

 7         107.   McKesson’s board of directors—which included Defendants Hammergren,
 8 Tyler, Mueller, Coles, Jacobs, Knauss, Knowles, Salka, Budd, Bryant, Irby, and Lawrence
 9 during the relevant time period—were aware of the collusive and illegal actions by virtue

10 of their position as directors of McKesson. Similarly, Defendant Beer was knowledgeable

11 of the same due to his position as CFO of McKesson.

12         108.   In McKesson’s board of directors meeting minutes, the Company repeatedly
13 discussed the “key themes” and “key drivers” behind the Company’s financial results, and

14 the “factors behind” those results. At times, such as the January 25, 2017 meeting attended

15 by Defendants Beer Bryant, Budd, Coles, Hammergren, Jacobs, Knauss, Knowles,

16 Mueller, and Salka, Defendants Beer and Hammergren discussed issues such as “branded

17 and generic pricing pressure” impacting McKesson’s business. The contents of these

18 meetings were not shared with the general public, particularly in light of how the Securities

19 Fraud Class Action Complaint details Defendants’ public deceptions, but the general

20 language contained in the heavily-redacted minutes that have been produced to Plaintiff in

21 this case reveal that Defendants must have been aware of the underlying improper conduct.

22         109.   At the May 16, 2017 board of directors meeting, which was attended by
23 Defendants Beer, Bryant, Budd, Coles, Hammergren, Jacobs, Knauss, Knowles, Mueller,

24 and Salka, the board of directors discussed “the competitive landscape” surrounding the

25 pharmaceutical business, and issues related to the pricing of generic drugs. One week later,

26 on May 24, 2017, the same Defendants met for another board of directors meeting, where

27 the “current competitive landscape” was once again discussed, as well as “key factors”

28 affecting “declining price inflation” and “the future outlook in connection with generics
                                             26
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 27 of 52




 1 price inflation.” The temporary pricing inflation that had been spurred on by collusive and

 2 illegal behavior was fading, and Defendants were aware of it even if they did not share that

 3 information with the public.

 4         110.   At the April 2018 meeting of McKesson’s board of directors—a meeting that
 5 occurred during the context of a crackdown by government regulators, and which was

 6 attended by Defendants Bryant, Coles, Hammergren, Jacobs, Knauss, Knowles, Mueller,

 7 and Salka—Defendants bemoaned the “evolving healthcare landscape” and the “potential

 8 disruptive entrants in the healthcare market” that long been dominated by collusive activity.
 9 Again, these heavily-redacted minutes reveal that Defendants were aware of the problems,

10 even if they did not communicate that information with others.

11         111.   After the AG Complaint was filed in June 2018, the board of directors met
12 in October 2018. That meeting—which was attended by Defendants Hammergren, Coles,

13 Knauss, Jacobs, Knowles, Mueller, and Salka—discussed “Best Practices for Board

14 Oversight of Compliance with Legal and Regulatory Requirements.” Again, the fact that

15 this conversation occurred behind closed doors suggests that Defendants were aware of the

16 problems, but took no meaningful actions to correct them.

17         112.   Similarly, Defendants’ Audit Committee had several meetings that
18 supposedly discussed internal audits, problems within the Company, and factors impacting

19 McKesson’s ability (or inability) to achieve its forecasted results. For example, at an

20 October 25, 2016 meeting of the Audit Committee—attended by Defendants Beer, Budd,

21 Hammergren, Knauss, Knowles, and Salka—the Defendants discussed “headwinds” facing

22 “generics profitability within Distribution Solutions,” and that “Q2 performance has been

23 impacted by unusual items.” The Audit Committee further “commented on factors”

24 impacting “revenue and adjusted operating profit for the U.S. Pharmaceutical business and

25 other businesses within the Distribution Solutions segment.” Similarly, on May 16, 2017,

26 the Audit Committee held a meeting attended by Defendants Beer, Budd, Knauss,

27 Knowles, and Salka, in which they discussed “key drivers of Distribution Solutions and

28 Technology Solutions Q4 results,” and “commented on factors behind the results.” These
                                           27
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 28 of 52




 1 high-level descriptions of general non-public conversations suggest that Defendants were

 2 aware of the problems the Company faced, but took no meaningful actions to prevent the

 3 Company from engaging in the collusive behavior that is at the heart of this lawsuit.

 4         113.   In addition to the allegations outlined above, many of McKesson’s top
 5 officers have moved between top positions at McKesson to top positions at drug

 6 manufacturing companies alleged in the AG Complaint to be central players in the price-

 7 fixing conspiracy.

 8         114.   As a further indicator of Defendants’ awareness of these underlying internal
 9 problems, Defendants engaged in a massive campaign of insider trading, selling off

10 millions of dollars’ worth of McKesson stock when the share price was artificially inflated

11 due to the underlying misconduct. These stock sales indicate a breach of fiduciary duty.

12         115.   Defendant Hammergren personally sold over $200 million worth of
13 McKesson common stock in 2014 and 2015 at times when McKesson’s stock price was

14 inflated by Defendants’ breaches. Upon information and belief, these sales were made

15 while in possession of material non-public information.

16         116.   After not selling any McKesson stock in 2013, Defendant Irby sold over $2
17 million worth of McKesson common stock from 2014 to 2016. Upon information and

18 belief, these sales were made while in possession of material, non-public information.

19         117.   After not selling any McKesson stock from 2010 through 2013, Defendant
20 Budd sold over $700,000 worth of McKesson common stock from 2014 to 2016. Upon

21 information and belief, these sales were made while in possession of material, non-public

22 information.

23         118.   After not selling any McKesson stock in 2013, Defendant Jacobs sold over
24 $670,000 worth of McKesson common stock from 2014 to 2016. Upon information and

25 belief, these sales were made while in possession of material, non-public information.

26         119.   Defendant Knowles also sold over $505,000 worth of McKesson common
27 stock from 2014 to 2016. Upon information and belief, these sales were made while in

28 possession of material, non-public information.
                                           28
                                SECOND AMENDED COMPLAINT
         Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 29 of 52




 1           120.   Defendant Tyler has also recently engaged in a pattern of insider selling.
 2 After a lengthy period without a record of any sales, Tyler sold more than $1.5 million

 3 worth of McKesson common stock in 2019 and 2020. Upon information and belief, these

 4 sales were made while in possession of material, non-public information.

 5              E. Defendants Misled Investors through Materially False and Misleading
 6                  Statements Issued to Investors and in SEC Filings.
 7           121.   In order to conceal the price fixing scheme from investors, Defendants
 8 Hammergren and Beer repeatedly misrepresented the causes of McKesson’s outstanding
 9 performance throughout the relevant time period. In doing so, the Defendants Hammergren

10 and Beer caused McKesson’s stock to artificially inflate. This artificial inflation has, in

11 turn, subjected the Company to substantial liability in the Securities Fraud Class Action

12 Complaint.

13           122.   Hammergren and Beer repeatedly claimed that McKesson’s improved profit
14 growth resulted from Hammergren’s diligence and persistent oversight of generic pricing

15 and attributed the rise in generic pricing to vague causes involving “supply disruption” and

16 “supply shortages.” These misrepresentations hid from investors the truth that McKesson’s

17 success was built on illegal and anticompetitive price fixing and market allocation.

18           123.   On McKesson’s October 24, 2013 earnings call, Hammergren told investors
19 that he had “been able to look carefully at the generic purchasing patterns on a country-by-

20 country basis” in order to quantify ‘[w]hat goes through distribution, what’s controlled

21 spend, what goes through retail, etc.” According to Hammergren, McKesson’s improved

22 financial outlook was not the result industry wide price fixing but of “really getting inside

23 the business model, and that’s the magic on how we’ve been able to continue to grow our

24 program as evidence in the results this quarter.” 2

25

26

27   2
    McKesson’s fiscal year begins on April 1 of each year, and, therefore, the first quarter of
28 McKesson’s 2014 fiscal year began on April 1, 2013.
                                              29
                                   SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 30 of 52




 1         124.   On October 24, 2013, McKesson filed a Current Report on Form 8-K with
 2 the SEC announcing the Company’s financial results for the second quarter of its fiscal

 3 year ending in 2014 (the “Q2 2014 8-K”). McKesson (i) reported second quarter GAAP

 4 earnings per diluted share of $1.74; (ii) reported adjusted earnings per diluted share from

 5 continuing operations of $2.27; and (iii) provided adjusted earnings per diluted share from

 6 continuing operations guidance for fiscal year 2014 of $8.40 to $8.70 and also reported

 7 quarterly gross profits of $2 billion on revenues of $33 billion, $28.1 billion of which came

 8 from McKesson’s NAPDS. The total reported revenue represented an 11% increase over
 9 the same period in the prior fiscal year.

10         125.   On the same day, McKesson filed a Form 10-Q with the SEC reiterating the
11 financial results previously announced in the Q2 2014 8-K and reporting its financial and

12 operating results for the second quarter of its fiscal year ending in 2014.

13         126.   Soon thereafter, Hammergren and Beer misleadingly attributed the spike in
14 generic drug prices to “supply disruption” issues. Speaking at the November 12, 2013,

15 Credit Suisse Healthcare Conference, Hammergren reported that “there has clearly been

16 some supply issues associated with generics in the market and some of those supply issues

17 might have caused more price inflation on certain products than might have otherwise

18 existed in a normal steady state.” Hammergren reiterated this rationale on January 13,

19 2014, while speaking at the J.P. Morgan Healthcare Conference: “It is not all the

20 manufacturers and it is not all the product. It is in a very small area and we think a lot of

21 that price opportunity has been delivered to the manufacturers because of issues associated

22 with the supply.”

23         127.   On January 30, 2014, McKesson filed a Current Report on Form 8-K with
24 the SEC announcing the Company’s financial results for the third quarter of its fiscal year

25 ending in 2014 (the “Q3 2014 8-K”). McKesson (i) reported third quarter GAAP earnings

26 per diluted share from continuing operations of $0.67; (ii) reported Adjusted Earnings per

27 diluted share from continuing operations of $1.45; and (iii) provided Adjusted Earnings

28 per diluted share from continuing operations guidance for fiscal year 2014 of $8.05 to
                                            30
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 31 of 52




 1 $8.20. McKesson also reported gross profits of $1.8 billion on revenues of $34.3 billion,

 2 $29.3 billion of which came from its U.S. Pharmaceutical Distribution and Services

 3 business unit. The reported revenue represented a 10% increase over the same period in the

 4 prior fiscal year.

 5         128.   On the same day, McKesson filed a Form 10-Q with the SEC reiterating the
 6 financial results previously announced in the Q3 2014 8-K and reporting its financial and

 7 operating results for the third quarter of its fiscal year ending in 2014.

 8         129.   On May 12, 2014, McKesson filed a Current Report on Form 8-K with the
 9 SEC announcing the Company’s financial results for the fourth quarter and fiscal year

10 ending in 2014 (the “2014 8-K”). McKesson (i) reported GAAP earnings per diluted share

11 from continuing operations of $1.56 for the quarter and $5.83 for the fiscal year; (ii)

12 reported adjusted earnings per diluted share of $2.55 for the quarter and $8.35 for the fiscal

13 year; and (iii) provided adjusted earnings per diluted share guidance for fiscal year ending

14 in 2015 of $10.40 to $10.80 and also reported annual gross profit of $8.3 billion on

15 revenues of $137.6 billion, $123.9 billion of which came from McKesson’s NAPDS . The

16 reported revenue represented a 13% increase over fiscal year 2013.

17         130.   On May 14, 2014, McKesson filed an Annual Report on Form 10-K with the
18 SEC reiterating the financial results previously announced in the 2014 8-K and reporting

19 its financial and operating results for the fourth quarter and full fiscal year ending in 2014.

20         131.   These statements, and others like them, were false and misleading for several
21 reasons. First, McKesson’s revenues and profitability were materially impacted by

22 unsustainable generic drug price inflation, including price hikes that were the result of

23 anticompetitive and collusive activities. Moreover, by May of 2014, at least 31 drugs are

24 reported to have experienced price increases of more than 50% without any supply

25 disruption, and at least another three drugs were found by the AGs to have been propped

26 up by market allocation schemes. These 34 drugs are reported to have had annual sales of

27 more than $4.7 billion.

28
                                            31
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 32 of 52




 1         132.    Moreover, Defendant Hammergren’s statements concerning McKesson’s
 2 “magic” pricing formula were also false and misleading because instead of negotiating

 3 lower prices for customers, McKesson participated in price hikes and used its consumer

 4 purchase volume as leverage to collect higher discounts from generic drug manufacturers

 5 for itself.

 6         133.    On July 31, 2014, McKesson filed a Current Report Form 8-K with the SEC
 7 announcing the Company’s financial results for the first quarter of its fiscal year ending in

 8 2015 (the “Q12015 8-K”). McKesson (i) reported first quarter GAAP earnings per diluted
 9 share from continuing operations of $1.78; (ii) reported adjusted earnings per diluted share

10 from continuing operations of $2.49; and (iii) provided adjusted earnings per diluted share

11 guidance for fiscal year ending in 2015 of $10.50 to $10.90 and also reported gross profits

12 of $2.8 billion on revenues of $44.1 billion, $34.4 billion of which came from McKesson’s

13 NAPDS. The reported revenue represented a 37% increase over the same period in the

14 prior fiscal year.

15         134.    On the same day, McKesson filed a Form 10-Q with the SEC reiterating the
16 financial results previously announced in the Q1 2015 8-K and reporting its financial and

17 operating results for the first quarter of its fiscal year ending in 2015 (the “Q1 2015 10-

18 Q”).

19         135.    On September 9, 2014, Defendant Beer participated in the Morgan Stanley
20 Healthcare Conference and continued to mislead investors with the false narrative that the

21 “supply disruption” caused the generic drug price inflation that was driving McKesson’s

22 financial rebound:

23                Our experience continues to be that we are seeing these price
24                increases where there is some sort of supply disruption occurring
                  in the market for the molecule …. Where we do see a price
25                increase occurring around a molecule, it can sometimes be quite
                  high. So that is the situation that we are seeing play out around
26
                  generic price inflation.
27

28
                                            32
                                 SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 33 of 52




 1          136.    Defendant Beer reiterated these claims at the Leerink Partners Services
 2 Roundtable (sponsored by Leerink SVB, an investment back specializing in the healthcare

 3 industry) on September 30, 2014:

 4                 We continue to see the product inflation being driven by supply
 5                 shortages of really a couple of flavors either where the FDA is
                   taking some action around enforcement that is shutting down a
 6                 line or a plant at a particular manufacturer. Or the other flavor
                   really being where a manufacturer has for their own financial
 7
                   reasons, their own resource allocation priorities, elected to do
 8                 likewise to shut down a plant, maybe a line, maybe reduce
                   capacity on a line, some flavor of that sort of activity that reduces
 9                 the overall supply of a drug from that one source providing
10                 opportunity for other sources to raise prices.

11                                         *         *       *
12                 That said, sometimes the price increases that do occur can be
                   quite large in percentage terms in a particular molecule. So we
13
                   are continuing to see that play out as we have discussed in recent
14                 quarters.
15
            137.    On October 28, 2014, McKesson filed a Current Report on Form 8-K with
16
     the SEC announcing the Company’s financial results for the second quarter of its fiscal
17
     year ending in 2015 (the “Q2 2015 8-K”). McKesson (i) reported second quarter GAAP
18
     earnings per diluted share from continuing operations of $2.05; (ii) reported adjusted
19
     earnings per diluted share from continuing operations of $2.79; and (iii) provided adjusted
20
     earnings per diluted share guidance for fiscal year 2015 of $10.50 to $10.90 and also
21
     reported gross profits of $2.9 billion on revenues of $44.8 billion $35.1 billion of which
22
     came from McKesson’s NAPDS. The reported revenue represented a 36% increase over
23
     the same period in the prior fiscal year.
24
            138.    On the same day, McKesson filed a Form 10-Q with the SEC reiterating the
25
     financial results previously announced in the Q2 2015 8-K and reporting its financial and
26
     operating results for the second quarter of its fiscal year ending in 2015.
27

28
                                              33
                                   SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 34 of 52




 1         139.    On January 13, 2015, Defendants Hammergren and Beer participated in the
 2 J.P. Morgan Healthcare Conference where they made the following remarks.

 3                Hammergren: One of the highlights is our ability to help our
 4                customers do a better job in sourcing generics. . . . [T]he Health
                  Mart independent pharmacy franchise which now numbers in
 5                excess of 3,500 stores where they also have provided us the
                  responsibility for negotiating their product purchases as well as
 6
                  many other aspects of optimizing the performance of the Health
 7                Mart pharmacies.
 8                                        *        *        *
 9                Beer: We very much feel as though we’re right on track with the
10                guide that we offered right at the start of the fiscal year for high
                  single digit generic price inflation for drugs outside of the
11                exclusivity period. And so we’re very much continuing to see
                  some sort of supply disruption at the root of these price increases,
12
                  whether it’s from a government related action, whether it’s
13                shutting down a line or a plant or backlog of approvals or whether
                  it’s a manufacturer taking a decision on their own to reallocate
14                their capital. So, some sort of driver of supply disruption and as
15                we see things today, we don’t expect that to change.

16         140.    On February 5, 2015, McKesson filed a Current Report on Form 8-K with
17 the SEC announcing the Company’s financial results for the third quarter of its fiscal year

18 ending in 2015 (the“Q3 2015 8-K”). McKesson (i) reported third quarter GAAP earnings

19 per diluted share from continuing operations of $2.01; (ii) reported adjusted earnings per

20 diluted share from continuing operations of $2.89; and (iii) provided increased fiscal year

21 2015 guidance for adjusted earnings per diluted share of $10.80 to $10.95 and also reported

22 gross profits of $2.9 billion on revenues of $47 billion, $37.4 billion of which came from

23 McKesson’s NAPDS. The reported revenue represented a 37% increase over the same

24 period in the prior

25         141.    On the same day, McKesson filed a Form 10-Q with the SEC reiterating the
26 financial results previously announced in the Q3 2015 8-K and reporting its financial and

27 operating results for the third quarter of its fiscal year 2015 (the “Q3 2015 10-Q”).

28
                                             34
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 35 of 52




 1         142.   On March 3, 2015, Defendant Beer participated in the Cowen Health Care
 2 Conference. When asked how McKesson sees “the inflation environment currently, and

 3 what are sort of the puts and takes on how could that help investors think about what to

 4 expect going forward?” Beer answered:

 5                Certainly, when we started our fiscal year we indicated that we
 6                expected to see generic inflation in the high single-digit percentage
                  growth rate levels year-over-year. So a little bit less than what we had
 7                seen in fiscal 2014, but well in advance in the higher levels than we
                  had seen historically down through the years. And we are now into
 8
                  our fourth quarter of fiscal 2015, and we are generally seeing things
 9                track along pretty much as we had expected. We continue to see some
                  sort of supply disruption at the heart of these increases in generic
10                prices, whether it is a result of the FDA shutting down the line as a
11                manufacturer, whether it’s the FDA just being behind on applications,
                  the new generics, or whether it’s a manufacturer taking a decision to
12                shift the way they invest their capital from one line, from one product,
                  one molecule to another based on their own return-on-capital needs.
13
                  So that’s a set of points, really, that’s been pretty consistent
14                throughout this fiscal year for us. So no particular change from what
                  we expected right at the start.
15

16         143.   On May 12, 2015, McKesson filed a Current Report on Form 8-K with the
17 SEC reporting the Company’s financial results for the fourth quarter and fiscal year ending

18 in 2015 (the “2015 8-K”). McKesson (i) reported GAAP earnings per diluted share from

19 continuing operations of $1.69 for the quarter and $7.54 for the fiscal year; (ii) reported

20 adjusted earnings per diluted share of $2.94 for the quarter and $11.11 for the fiscal year;

21 and (iii) provided adjusted earnings per diluted share guidance for fiscal year 2016 of

22 $12.20 to $12.70 and also reported annual gross profit of $11.4 billion on revenues of $179

23 billion, $143.7 billion of which came from McKesson’s NAPDS. The reported revenue

24 represented a 30.3% increase over fiscal year 2014.

25         144.   On the same day, McKesson filed an Annual Report on Form 10-K with the
26 SEC reiterating the financial results previously announced in the 2015 8-K and reporting

27 its financial and operating results for the fourth quarter and full fiscal year 2015 (the “2015

28 10-K”).
                                            35
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 36 of 52




 1         145.   During May 12, 2015 earnings call Hammergren and Beer again touted
 2 McKesson’s profitable financial results without explaining to investors that McKesson’s

 3 success was based on illegal price-fixing. Instead, Hammergren and Beer doubled down

 4 on the false and misleading narrative that McKesson’s success was based, in part, on

 5 inflationary generic drug pricing, which they predicted would continue into the next fiscal

 6 year.

 7                Beer: For the full year, adjusted net income from continuing
 8                operations totaled $2.7 billion and our adjusted earnings per diluted
                  share from continuing operations was $11.11. Overall, this year’s
 9                adjusted earnings per share benefited significantly from our mix of
                  business, specifically the favorable performance across our entire
10
                  portfolio of generic pharmaceutical offerings and the contribution
11                from our acquisition of Celesio.
12                                            *      *      *
13                As we look ahead to FY 16, we expect continued growth in segment-
14                adjusted operating profit, driven by the contribution from our generic
                  business …. In addition we … anticipate generic drug pricing trends
15                slightly below those observed in FY15.
16                Hammergren: I think we’ve seen a very robust cycle of generic
17                inflation, at least we view it, and clearly we expect it to continue. We
                  expect it to moderate slightly as we give our guidance for next year.
18

19         146.   On July 29, 2015, McKesson filed a Current Report on Form 8-K with the

20 SEC announcing the Company’s financial results for the second quarter of its fiscal year

21 ending in 2015 (the “Q1 2016 8-K”). McKesson (i) reported GAAP earnings per diluted

22 share from continuing operations of $2.50 for the quarter; (ii) reported adjusted earnings

23 per diluted share of $3.14 for the quarter; and (iii) provided adjusted earnings per diluted

24 share guidance for fiscal year 2016 of $12.36 to $12.86 and also reported gross profits of

25 $2.8 billion on revenues of $47.5 billion, $40 billion of which came from McKesson’s

26 NAPDS. The reported revenue represented a 9% increase over the same period in the prior

27 fiscal year.

28
                                           36
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 37 of 52




 1         147.   On the same day, McKesson filed a Form 10-Q with the SEC reiterating the
 2 financial results previously announced in the Q1 2016 8-K and reporting its financial and

 3 operating results for the first quarter of its fiscal year 2016 (the “Q1 2016 10-Q”).

 4         148.   On October 28, 2015, McKesson filed a Current Report on Form 8-K with
 5 the SEC announcing the Company’s financial results for the second quarter of its fiscal

 6 year 2015 (the “Q2 2016 8-K”). McKesson (i) reported second quarter GAAP earnings per

 7 diluted share from continuing operations of $2.65; (ii) reported adjusted earnings per

 8 diluted share from continuing operations of $3.31; and (iii) provided adjusted earnings per
 9 diluted share guidance for fiscal year 2016 of $12.50 to $13.00 and also reported gross

10 profits of $2.9 billion on revenues of $48.8 billion $40.1 billion of which came from

11 McKesson’s NAPDS. The reported revenue represented a 10% increase over the same

12 period in the prior fiscal year.

13         149.   On January 27, 2016, McKesson filed a Current Report on Form 8-K with
14 the SEC announcing the Company’s financial results for the second quarter of its fiscal

15 year 2016 (the “Q3 2016 8-K”). McKesson (i) reported third quarter GAAP earnings per

16 diluted share from continuing operations of $2.71; (ii) reported adjusted earnings per

17 diluted share from continuing operations of $3.18; and (iii) provided adjusted earnings per

18 diluted share guidance for fiscal year 2016 of $12.60 to $12.90 and also reported gross

19 profits of $2.9 billion on revenues of $47.9 billion, $40 billion of which came from

20 McKesson’s NAPDS. The reported revenue represented a 3% increase over the same

21 period in the prior fiscal year.

22         150.   On May 4, 2016, McKesson filed a Current Report on Form 8-K with the
23 SEC reporting the Company’s financial results for the fourth quarter and fiscal year 2016

24 (the “Q4 2016 8-K”). McKesson (i) reported fourth quarter GAAP earnings per diluted

25 share from continuing operations of $1.97 for the quarter and $9.84 for the fiscal year;

26 (ii) reported adjusted earnings per diluted share from continuing operations of $2.44 for

27 the quarter and 12.08 for the fiscal year; and (iii) provided adjusted earnings per diluted

28 share guidance for fiscal year 2017 of $13.30 to $13.80.McKesson also reported annual
                                            37
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 38 of 52




 1 gross profits of $11.4 billion on revenues of $190.9 billion, $159 billion of which came

 2 from McKesson’s NAPDS. The reported revenue represented a 7% increase over the same

 3 period in the prior fiscal year.

 4         151.   From 2014 on, all of the above-referenced SEC filings contained signed
 5 certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants

 6 Hammergren and/or Beer, attesting to the accuracy of financial reporting, the disclosure of

 7 any material changes to the Company’s internal control over financial reporting, and the

 8 disclosure of fraud (or lack thereof).
 9         152.   Defendants’ statements that the generic drug market “remains competitive”
10 and that generic drug price inflation was driven by “small group of generic drugs” or

11 “supply disruption” were materially false and misleading when made because the price

12 hikes driving McKesson’s financial results, including NorthStar’s collusive price hikes,

13 were implemented on drugs for which no supply disruption had in fact occurred. As

14 described in the AG Complaint and elsewhere, dozens of price hikes were the result of

15 collusive behavior. By May 2016, at least 79 drugs had experienced price increases of more

16 than 50% without any supply disruption, and at least another four drugs were found by the

17 AGs to have been propped up by market allocation schemes. These 83 drugs had annual

18 sales of more $14.8 billion.

19         153.   Throughout the relevant period, Hammergren and Beer repeatedly made
20 statements concerning McKesson’s ability to help customers reduce costs and improve

21 performance and McKesson being “extremely disciplined and diligent” to ensure its

22 customers were “benefiting through our action in the supply chain,” helping “customers

23 buy at a competitive rate,” passing through “the benefits of” drug prices to its customers,

24 and attaining “competitive price in the marketplace.” These statements were materially

25 false and misleading when made because, instead of negotiating lower prices for its

26 customers, McKesson: (i) colluded in relation to the price hikes instituted by the

27 manufacturers; and (ii) used its aggregated customer purchase volume as leverage to collect

28 higher discounts from generic drug manufacturers for itself.
                                             38
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 39 of 52




 1         154.   Defendants’ statements above concerning NorthStar having many
 2 competitors in the market and about its growth and success were materially false and

 3 misleading when made because: (i) NorthStar was in collusive relationships with generics

 4 manufacturers to hike prices for generic drugs; and (ii) NorthStar’s profitability was driven

 5 by anticompetitive activities.

 6         155.   Defendants’ statements above concerning McKesson’s revenues and
 7 profitability were materially false and misleading when made because McKesson’s

 8 financial results were materially impacted by unsustainable generic drug price hikes,
 9 including price increases driven by collusive activities.

10            F. The Truth Comes Out
11         156.   As a result of Defendants’ false and misleading statements, the Company’s
12 stock price artificially doubled between 2013 and the end of 2016.

13         157.   However, by 2016, the DOJ’s investigation into the collusive pricing scheme
14 had begun to have an effect on the generic drug industry. As the result of continued

15 government scrutiny, increases to generic drug price subsided causing McKesson’s

16 financial results to tumble:

17

18

19

20

21

22

23

24

25

26

27

28
                                             39
                                  SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 40 of 52




 1

 2          158.   During its October 25, 2016 meeting, the Board received a “Financial Review
 3 of McKesson’s Second Quarter Earnings and FY2017 Outlook” in which the Company

 4 revealed that “[Year-over-Year] operating profit declined 19% as benefits from

 5 procurement synergies and Specialty growth were offset by headwinds in both generic and

 6 branded profitability at [McKesson’s U.S. pharmaceutical operations].”

 7          159.   On the October 27, 2016 earnings call, Defendant Hammergren acted shocked
 8 by the new competitiveness in the United States pharmaceutical market place:
 9                 Generally speaking we anticipate pockets of increased
10                 competitive activity as part of our normal course of business.
                   What we began to see more recently is competitive activity that
11                 is broader than our original expectations, more aggressive, and
                   across several areas of our U.S. pharmaceutical business.
12

13                                           *      *       *

14                 When a competitor significantly undercuts our existing pricing,
                   we are compelled to respond. And although we cannot be
15                 absolutely assured that recent price concessions will address the
16                 recent heightened competitiveness fully, we believe our
                   responses have been appropriate and measured.
17
            160.   On the same call, Defendant Beer responded to a question about price
18
     inflation by reporting that “the decline we have seen in the inflation rate is greater than a
19
     third of the original expectation for the year. So it’s a significant decline.”
20
            161.   Noticeably missing from McKesson’s statements is any reference to the
21
     “supply disruptions” that had been supposedly driving inflation for the past several years.
22
            162.   On October 27, 2016, after the market closed, McKesson announced in its
23
     2Q17 Form 8-K that the “[s]econd-quarter results were impacted by a softer pricing
24
     environment in our U.S. Pharmaceutical business within Distribution Solutions,” with
25
     “gross profit and gross profit margin for the second quarter and first six months of 2017
26
     decreased compared to the same periods a year ago due to weaker pharmaceutical pricing
27
     trends” and competitive pricing environment from the U.S. distribution business. The Form
28
                                             40
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 41 of 52




 1 8-K further stated that “[t]he company is updating its outlook from the previous range of

 2 $13.42 to $13.93 per diluted share to a new range of $12.35 to $12.85 per diluted share for

 3 the fiscal year ending March 31, 2017.”

 4         163.   On the same day, Beer announced during an earnings call that McKesson’s
 5 adjusted gross profit for the second quarter was down 6% driven in part by “expected

 6 weaker profit contribution from generic inflation trends” and “increased competitive

 7 customer pricing activity.” As a result, EPS would be materially lower by $1.60 to $1.90

 8 per share due primarily to pricing issues in the generic drug business. The next day,
 9 McKesson’s stock prices declined 22.67%. The market was clearly surprised by this

10 information, and was not fully apprised of the improper conduct that had been occurring at

11 McKesson behind the scenes.

12         164.   On November 3, 2016, Bloomberg reported that the DOJ investigation into
13 the suspected drug price collusion was “bearing down on generic pharmaceutical

14 companies.” This news was widely reported, and caused the price of McKesson stock to

15 tumble another 4.59%.

16         165.   During McKesson’s 3Q 2017 earnings call during the evening of January 25,
17 2017, Beer announced that “Distribution Solutions’ adjusted gross profit, excluding

18 unusual items, was down 8% on a constant currency basis for the quarter,” driven in part

19 by “expected weaker profit contribution from generic manufacturer inflation trends” and

20 “increased competitive customer pricing activity.” As a result of this news, the price of

21 McKesson stock collapsed another $12.55 from a closing price of 151.10 per share on

22 January 25, 2017 to $138.55 per share on January 26, 2017, or 8.3%. In total, McKesson’s

23 stock price fell 42% from a high of over $240 per share to $138.55 per share.

24         166.   McKesson continued to feel the effects from the collapse of the price-fixing
25 and market allocation scheme evidenced by the fact that “generic pricing pressure” was a

26 topic of discussion at McKesson’s January 2017 Board Meeting.

27         167.   By May 22, 2017, McKesson was warning its Board of Directors that the
28 pricing of generic drugs had settled at “low single digit deflation” and that under public
                                           41
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 42 of 52




 1 and governmental pressure, drug manufacturers were pledging to limit price increases to

 2 under 10% annually. McKesson also reported that “aggressive price competition” resulted

 3 in the “re-pricing of Generics among all three main distributors.”

 4 VII.    DEFENDANTS’ FIDUCIARY AND OVERSIGHT DUTIES
 5         168.   Delaware law imposes the traditional fiduciary duties of care, loyalty, good
 6 faith, and disclosure upon all directors and officers; these duties are owed to a corporation

 7 and to the corporation’s shareholders. Under Delaware law, it is the duty and responsibility

 8 of a company’s board of directors to manage the business of a Delaware corporation, and,
 9 accordingly, McKesson’s directors and officers are entrusted with management

10 responsibility and must protect the interests of the corporation and its shareholders.

11         169.   Pursuant to McKesson’s publicly available Corporate Governance
12 Guidelines, the McKesson board of directors is tasked with directing and overseeing the

13 business and affairs of the company. The board of directors “is also responsible for assuring

14 that the Company’s management and employees operate in a legal and ethically responsible

15 manner.” To that end, board members are purportedly selected on the basis of their

16 “professional and personal ethics, integrity, values,” as well as their experience at the

17 “policy-making level in business, technology, healthcare, or public interest.”

18         170.   Furthermore, McKesson’s Corporate Governance Guidelines state that all
19 members of the McKesson board “have a fiduciary responsibility to represent the best

20 interest of the Company and all of its stockholders” rather than their personal interests or

21 to their personal benefits.

22         171.   By virtue of their positions as officers and directors of McKesson, and
23 because of their ability to control the business and corporate affairs of McKesson,

24 Defendants owe McKesson and its stockholders fiduciary obligations of good faith, loyalty,

25 and candor, and they are required to do their utmost to control and manage McKesson in a

26 fair, just, honest, and equitable manner. Each director and officer of the Company owes to

27 McKesson and its stockholders the fiduciary duty to exercise good faith and diligence in

28
                                            42
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 43 of 52




 1 the administration of the affairs of the Company and in the use and preservation of its

 2 property and assets.

 3         172.   McKesson publicly represents in its Corporate Governance Guidelines that
 4 each board member is provided with the necessary information to familiarize himself or

 5 herself with “the Company’s business, strategic plans, significant financial, accounting and

 6 risk management issues, compliance programs, conflicts policies, code of business conduct

 7 and ethics, corporate governance guidelines, principal officers, internal auditor(s) and

 8 independent auditors.”
 9         173.   Because of their advisory, executive, managerial and directorial positions
10 within McKesson, each of the Defendants had knowledge of material, nonpublic

11 information regarding the Company.

12         174.   The McKesson Audit Committee owes several additional duties to
13 McKesson. Pursuant to McKesson’s publicly available Audit Committee Charter, the

14 Audit Committee shall: “review and discuss with management and independent auditors

15 the annual audited financial statements and the disclosures therein,” “discuss with

16 management the Company’s earnings press releases, including the use of ‘pro forma’ or

17 ‘adjusted’ non-GAAP information, as well as financial information and the type and

18 presentation of information to be presented in earnings guidance provided to analysts and

19 rating agencies,” “engage in ongoing discussions with management about the Company’s

20 major risk exposures and the process and system which management uses to monitor and

21 control such exposures,” “review disclosures made to the [Audit] Committee by the

22 Company’s CEO and CFO during their certification process for the Company’s Form 10-

23 K and Form 10-Q,” “obtain from the independent auditors assurance that Section 10A(b)

24 of the Exchange Act [relating to illegal acts that may come to the attention of auditors] has

25 not been implicated,” and “discuss with the Company’s General Counsel legal matters that

26 may have a material impact on the Company’s financial statements.”

27         175.   The Defendants were also governed by McKesson’s “Code of Conduct,”
28 which was published on the Company’s website and referenced the Company’s SEC filings
                                           43
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 44 of 52




 1 (for example in McKesson’s 2015 and 2016 10-Ks). At all times relevant to this Complaint,

 2 McKesson’s Code of Conduct provided that “[t]his Code applies globally to all employees,

 3 officers, and Directors – regardless of position or tenure. We also seek business partners

 4 who share our values and commitment to doing business with integrity.” Unfortunately,

 5 this was just a paper promise.

 6          176.   Despite McKesson’s participation in a vast antitrust/anti-competitive
 7 scheme, McKesson publicly professed its devotion to “Fair Competition” in its “Code of

 8 Conduct.” That section of the document provided that: “We value a marketplace in which
 9 our company competes to sell superior services and quality products at fair prices. Laws in

10 many of the places where we do business are intended to protect fair an open competition.

11 To comply with these laws you should not discuss, coordinate, or agree with a competitor

12 to fix prices, divide sales opportunities or territories, split or ‘fix’ bids, refuse to deal with

13 (or boycott) a supplier or customer, or otherwise limit distribution channels in an illegal

14 manner.”

15          177.   Moreover, at all relevant times, the Defendants were aware that McKesson
16 operates in a tightly regulated and highly scrutinized environment, which virtually

17 guaranteed that the Company’s anticompetitive scheme would be uncovered.

18          178.   Thus, the oversight of McKesson’s involvement in the illegal price-fixing
19 and market allocation scheme fell squarely within the direct oversight responsibilities of

20 the McKesson board of directors and its Audit Committee.

21 VIII.    DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
22          179.   Plaintiff incorporates by reference all preceding and subsequent paragraphs
23 as though they were fully set forth herein.

24          180.   Plaintiff brings this action derivatively on behalf of McKesson to redress
25 injuries already suffered and injuries that continue to be suffered as a direct and proximate

26 result of the misconduct alleged herein. McKesson is named as a nominal Defendant solely

27 in a derivative capacity.

28
                                             44
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 45 of 52




 1         181.   Plaintiff will fairly and adequately represent the interests of the Company in
 2 enforcing and prosecuting its rights.

 3         182.   Plaintiff has made a substantial investment in McKesson. She has owned her
 4 shares continuously throughout the period in which Defendants’ wrongful acts occurred,

 5 and she continues to own her shares, thus giving her standing to pursue this action.

 6         183.   This action is not being used by Plaintiff to gain any personal advantage, nor
 7 does Plaintiff maintain any personal agenda other than seeking to remedy the wrong that

 8 has been done. To this end, Plaintiff has taken steps to file this action and has retained
 9 counsel experienced in derivative litigation and corporate governance actions.

10         184.   Plaintiff did not make a demand on the board of directors to take remedial
11 action on behalf of McKesson against its own members because such a demand would have

12 been a futile, wasteful and useless act.

13         185.   The current board of directors of McKesson includes Defendants Coles,
14 Knauss, Knowles, Jacobs, Mueller, Tyler, and Salka, as well as four additional members

15 appointed after the events of this complaint took place—Dominic Caruso, Bradley Lerman,

16 Maria Martinez, and Kenneth Washington. A majority of the current Board lacks the

17 necessary independence and disinterest to reasonably or in good faith evaluate a demand

18 to bring the action set forth herein. Accordingly, Plaintiff is excused from making a pre-

19 suit demand.

20         186. Defendant Tyler is the current CEO of McKesson. He was appointed to that
21 position by the board—in other words, by his co-Defendants. Prior to his appointment as

22 CEO, he was COO of McKesson.

23         187. From 2015 to 2018, Tyler headed McKesson’s North American business,
24 which itself was the beneficiary of the generic drug price-fixing conspiracy as alleged

25 herein. As the chief executive of McKesson’s North American business, Tyler certainly

26 had the benefit of access to, and insight from, McKesson’s “huge data analytics machine”

27 regarding the generic drug pricing market.

28
                                           45
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 46 of 52




 1         188. Prior to his service as head of North America, Tyler was a senior financing and
 2 acquisitions executive at McKesson for three years. Indeed, Tyler has worked at McKesson

 3 for more than 20 years—almost the entirety of his professional career.

 4         189. During all of his stints as a senior executive of McKesson, Tyler’s
 5 compensation was set by his co-Defendants who sat on the Compensation Committee of

 6 the board at the time. His compensation is now set by that same Committee and approved

 7 by his fellow board members. Tyler depends entirely for his continued employment and

 8 compensation—salary and awards of stock totaling millions of dollars—on the other
 9 members of the board, including many of his co-Defendants.

10         190. All of these factors render Tyler interested and lacking in impartiality for the
11 purposes of demand futility.

12         191. Even McKesson’s own filings with the SEC, such as its 2019 Schedule 14(A)
13 proxy statement, concede that Tyler is not “independent” under New York Stock Exchange

14 rules or McKesson’s own “Corporate Governance Guidelines.”

15         192. Defendants Coles, Knauss, Knowles, Jacobs, Mueller, and Salka have all sat
16 on the McKesson board since at least 2014 if not earlier. Thus, they were members of the

17 board throughout the time that Defendants Hammergren and Beer made misleading

18 statements to the public on behalf of McKesson regarding generic drug prices and their

19 effect on the Company’s profitability.

20         193. That the Company and Defendants Hammergren and Beer were aware of
21 McKesson’s benefit from a generic drug price-fixing conspiracy is clear. As this Court

22 stated: “Hammergren and Beer touted intimate knowledge of generic drug manufacturers,

23 generic drug pricing, and challenges that might impede supply. They went on to falsely

24 attribute generic drug price increases to non-existent supply disruptions. If Hammergren

25 and Beer really had the intimate knowledge of generic drug pricing and conditions in the

26 generic drug market that they claimed, it was at least deliberately reckless not to investigate

27 the accuracy of their statements that price increases were being driven by specific,

28 legitimate supply disruptions, rather than collusive activity. For the same reason, these
                                            46
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 47 of 52




 1 statements are sufficient allegations that it was at least deliberately reckless for McKesson

 2 to ignore the falsity of its claims that the generic drug market remained competitive.”

 3 Evanston Police Pension Fund v. McKesson Corp., 411 F. Supp. 3d 580, 602 (N.D. Cal.

 4 2019).

 5          194. It is reasonable to infer that the knowledge of the underlying generic drug
 6 price-fixing conspiracy, as well as the falsity of Hammergren’s and Beer’s statements

 7 regarding “supply disruptions,” the competitiveness of the generic drug market, and the

 8 reasons for the part played by the generic drug market in contributing to McKesson’s
 9 financial performance, that McKesson, Hammergren and Beer had in 2014, 2015, 2016

10 and beyond, was knowledge that Defendants Coles, Knauss, Knowles, Jacobs, Mueller,

11 and Salka had over that same period of time.

12          195. The documents produced by McKesson in response to the Demand show that
13 generic drug pricing and its effects on McKesson’s bottom line were a regular part of the

14 discussions among the McKesson board of directors in 2017 and 2018. Defendant

15 Hammergren was a member of the board and Defendant Beer was a frequent attendee of

16 board meetings; both participated in discussions during these board meetings regarding

17 issues like “branded and generic pricing pressure” and the “competitive landscape” and

18 their effect on McKesson’s financial performance. It is reasonable to infer that these

19 discussions conveyed the information Hammergren and Beer gained from McKesson’s

20 “huge data analytics machine” and “intimate” knowledge of the generic drug market in

21 light of the comprehensiveness of the discussions and the efforts of the board members to

22 comply with their legal and corporate duties to oversee the Company’s business,

23 particularly a part of the business that constituted such a large portion of McKesson’s

24 profits.

25          196. It is also reasonable to infer that similar discussions took place at board
26 meetings involving Hammergren and Beer in 2014, 2015 and 2016, because there is

27 nothing in any of McKesson’s public filings or various board charter documents to indicate

28 that the content of these meetings changed in any material fashion during this time, nor is
                                           47
                                SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 48 of 52




 1 there anything to indicate that the corporate and legal obligations of McKesson’s

 2 directors—as they would have understood them—changed materially during this time,

 3 either.

 4           197. Assuming that Defendants Coles, Knauss, Knowles, Jacobs, Mueller, and
 5 Salka were paying attention to the financial information and “huge data analytics machine”

 6 regarding the generic drug market during these years that Defendants Hammergren and

 7 Beer likely shared with them during this time, they knew or were reckless or grossly

 8 negligent in not knowing that Hammergren and Beer’s statements to the public about
 9 supply disruptions and the competitiveness of the generic drug market were false.

10           198. They also knew or were reckless or grossly negligent in not knowing that the
11 SEC filings made by the Company during this time, which failed to acknowledge the falsity

12 of these statements and instead provided incomplete and misleading explanations for the

13 generic drug market’s effect on McKesson’s financial performance, were therefore

14 rendered false and misleading. From at least 2013 through the present day, Defendant

15 Knowles has sat on the Audit Committee and was therefore intimately involved in vetting

16 the Company’s securities filings and ensuring their continued accuracy. Defendants

17 Knauss and Salka joined the Audit Committee in 2015, with the former remaining on it to

18 the present day, while the latter remained on it through 2018. Defendant Jacobs joined the

19 Audit Committee in 2019. Former director Defendants Bryant and Budd served on the

20 Audit Committee in 2013 and 2014; Defendant Irby also served in 2014. As discussed

21 above, these directors’ service on the Audit Committee should have made them acutely

22 aware of the misleading omissions and misrepresentations in McKesson’s securities

23 filings, information that they would have shared with the rest of the board during the Audit

24 Committee’s regular reporting to the full board.

25           199. But regardless of whether they served on the Audit Committee, all of these
26 directors should have known that Hammergren and Beer’s public statements were patently

27 false, because they knew or were reckless or grossly negligent in not knowing, based on

28 their exposure to the intimate knowledge of McKesson’s senior executives regarding the
                                            48
                                 SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 49 of 52




 1 generic drug market, that McKesson was at the very least benefiting from a generic drug

 2 market antitrust conspiracy.

 3         200. Defendants Coles, Knauss, Knowles, Jacobs, Mueller, and Salka had every
 4 reason to be aware of the financial benefit McKesson was deriving from price-fixing in the

 5 generic drug market, and every reason to be aware of the fact that the attribution by

 6 Defendants Hammergren and Beer, as well as by the Company generally, of that benefit to

 7 other causes was false.

 8         201. Defendants Coles, Knauss, Knowles, Jacobs, Mueller, and Salka are accused
 9 of failing to respond to numerous red flags regarding a wide-ranging price-fixing scheme

10 that had a tremendous impact on McKesson’s business during their tenure on the board of

11 directors. This included a wide-ranging criminal conspiracy, where McKesson was

12 “strategically aligned” with one of the conspirators.

13         202.   During the time period when Defendants Coles, Knauss, Knowles, Jacobs,
14 Mueller, and Salka worked on the board of directors, the Insider Trading Defendants—

15 including Defendants Jacobs and Knowles, who still serve on the board of directors—

16 engaged in a massive insider trading campaign, with Defendant Jacobs selling more than

17 $670,000 of McKesson stock between 2014 and 2016 and Defendant Knowles selling over

18 $505,000 of McKesson stock between 2014 and 2016 at artificially inflated prices.

19         203.   The price-fixing scheme that has been uncovered by the DOJ and the AGs
20 goes to the core operations of McKesson’s business, as well as that of McKesson’s

21 subsidiary NorthStar. McKesson officials bragged about their such that the Defendants

22 either knew or should have known about the illegal scheme.

23         204.   The price-fixing scheme that has been uncovered by the DOJ and the AGs
24 was also widely publicized in the press, such that the officers and directors of McKesson

25 should have been adequately alerted that the illegal scheme could not continue in

26 perpetuity.

27         205.   Despite a books and records request, which covers the time period when the
28 AG Complaint was filed, there is no evidence that anyone on the board of directors—or
                                             49
                                  SECOND AMENDED COMPLAINT
      Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 50 of 52




 1 anyone at all at McKesson—ever questioned the insider trading or the collusive activity

 2 that took place at McKesson. That is a stunning omission; if these directors believed

 3 McKesson to be an innocent beneficiary of a heretofore-unknown-to-them conspiracy, then

 4 the board meeting minutes following the AG Complaint should reflect their concern about

 5 its implications, particularly its implication that McKesson was an unnamed co-

 6 conspirator. Yet the meeting minutes reflect no such discussion. There is no effort by the

 7 board to distance the Company from the conspiracy or its participants, suggesting at the

 8 very least either the board’s prior knowledge of passive benefiting or active participation
 9 in the generic drug market conspiracy.

10         206.   Therefore, given that a majority of the current board of directors
11 affirmatively failed to fulfill its most basic fiduciary duties, and is far too directly and

12 specifically involved in the misconduct alleged herein to be able to reasonably or in good

13 faith evaluate a demand to investigate their own misconduct, a pre-suit demand on the

14 board of directors would futile and Plaintiff is excused from making such a demand.

15                                      COUNT 1
                               BREACH OF FIDUCIARY DUTY
16
                               (AGAINST ALL DEFENDANTS)
17         207.   Plaintiff incorporates by reference and realleges each and every allegation
18 contained above as though fully set forth herein.

19         208.   The Defendants, by reason of their positions as officers and Directors of
20 McKesson and because of their ability to control the business and corporate affairs of

21 McKesson, owed McKesson fiduciary obligations of due care and loyalty, and were and

22 are required to use their utmost ability to control and manage McKesson in a fair, just,

23 honest, and equitable manner.

24         209.   Each of the Defendants violated their fiduciary duties by consciously failing
25 to prevent the Company from engaging in the unlawful acts complained of herein. The

26 Defendants repeatedly encouraged and/or acquiesced in unlawful and unethical behavior

27 throughout the Company’s business operations.

28
                                           50
                                SECOND AMENDED COMPLAINT
       Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 51 of 52




 1          210.   The Defendants either knew, were reckless, or were grossly negligent in
 2 disregarding the illegal activity alleged herein. The Defendants either knew, were reckless,

 3 or were grossly negligent in not knowing that McKesson was implicated in an illegal price-

 4 fixing and market allocation scheme. The Defendants’ misconduct was not due to an honest

 5 error in judgment, but rather their bad faith and was done knowingly, willfully,

 6 intentionally or recklessly.

 7          211. In the alternative, Defendants either knew, were reckless, or were grossly
 8 negligent in not knowing that McKesson was benefiting from the illegal price-fixing and
 9 market allocation scheme, and that McKesson senior executives were falsely representing

10 to the public (1) that certain price fluctuations were caused by “supply disruptions” rather

11 than the scheme, (2) that the generic drug market was competitive and not affected by the

12 scheme, and (3) that McKesson’s financial performance was not attributable in part to its

13 benefiting from the scheme.

14          212.   Defendants also breached their fiduciary duty by failing to ensure that the
15 SEC statements described herein, which they knew or were reckless in not knowing

16 contained improper statements and omissions regarding the above misrepresentations,

17 were corrected.

18          213.   Accordingly, the Defendants breached their fiduciary duties to the Company.
19          214.   As a direct and proximate result of the Defendants’ breaches of their
20 fiduciary obligations, McKesson has sustained significant damages, as alleged herein,

21 including without limitation, the precipitous decline in McKesson’s artificially inflated

22 value following the public disclosure of the wrongful acts complained of herein as well as

23 the exposure of the Company to significant legal liability for those same wrongful acts.

24          215.   Plaintiff, on behalf of McKesson, has no adequate remedy at law.
25
                                      PRAYER FOR RELIEF
26
            WHEREFORE, Plaintiff demands judgment on behalf of McKesson against the
27
     Defendants, jointly and severally, as set forth herein, as follows:
28
                                             51
                                  SECOND AMENDED COMPLAINT
     Case 3:19-cv-02869-CRB Document 58 Filed 02/20/20 Page 52 of 52




 1       (i)     Declaring that this action is a proper derivative action;
 2       (ii)    Ordering each of the Defendants to pay restitution and/or compensatory
 3       damages in favor of McKesson, plus prejudgment interest;
 4       (iii)   Ordering that Defendants return all management fees, advisory fees,
 5       expenses and other fees paid by McKesson during the period that they breached
 6       their fiduciary duties;
 7       (iv)    Ordering Defendants who engaged in insider trading to disgorge all profits
 8       made by such insider trading to McKesson;
 9       (iv)    Awarding Plaintiff costs and disbursements and reasonable allowances for
10       fees of Plaintiff’s counsel and experts and reimbursement of expenses; and
11       (v)     Granting such other and further relief as the Court may deem just and proper.
12                                      JURY DEMAND
13       Plaintiff demands a trial by jury.
14

15 DATED: February 20, 2020                            Respectfully submitted,
16
                                                /s/ Christopher D. Sullivan
17                                              Christopher D. Sullivan
18                                              Diamond McCarthy LLP
                                                150 California Street, Suite 2200
19                                              San Francisco, California 94111
20                                              Telephone: (415) 692-5201
                                                E-Mail: csullivan@diamondmccarthy.com
21

22
                                                Samuel E. Bonderoff
23                                              ZAMANSKY LLC
24                                              50 Broadway, 32nd Floor
                                                New York, NY 10004
25
                                                Phone: (212) 742-1414
26                                              Email: samuel@zamansky.com

27

28
                                          52
                               SECOND AMENDED COMPLAINT
